Citation Nr: 0408380	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  95-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of craniotomy with seizure disorder, currently 
evaluated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1987 to 
October 1992.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a January 1995 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Newark, New Jersey, denied an increased rating for 
post-operative residuals of craniotomy with resection of a 
third ventricle colloid cyst with seizure disorder, currently 
evaluated 40 percent disabling, and denied an increased 
rating for hypertension, then evaluated zero percent 
disabling.  During the pendency of the veteran's appeal, the 
RO awarded an increased rating for hypertension of 10 
percent, effective from the date of receipt of the veteran's 
claim in August 1994.  However, the issue of entitlement to a 
rating in excess of 10 percent for hypertension remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran's claim of entitlement to a rating in excess of 
40 percent for post-operative residuals of craniotomy with 
seizure disorder is the subject of the Remand that follows 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim for an increased 
rating for hypertension has been obtained by the Department 
of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for an increased rating 
for hypertension, has not submitted additional evidence, and 
has not identified any additional evidence to support his 
claim.

3.  The veteran's disability from hypertension is manifested 
by subjective complaints of headaches with diastolic blood 
pressure predominantly below 110 and systolic blood pressure 
predominantly below 170 without definite symptoms of 
hypertension; his hypertensive vascular disease requires 
treatment with medication.  


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim for an increased rating for hypertension and, 
concerning that claim, the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been satisfied.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show that serial blood 
pressure tests in January 1988 indicated hypertension.  A 
report of a May 1993 VA examination contains a diagnosis of 
hypertension.

The veteran was granted service-connection for hypertension 
by the RO's August 1993 rating decision.  Initially, the 
associated disability was rated zero percent.

The veteran's claim for an increased rating for hypertension 
was filed in August 1994.  In a March 1997 rating decision, 
the veteran was awarded an increased rating of 10 percent for 
hypertension, effective from the date of receipt of his claim 
for an increased rating in August 1994.  The 10 percent 
rating has been in effect since that time.

The rating criteria for hypertension in effect at the time of 
the veteran's claim in August 1994 provided for a rating of 
10 percent when diastolic pressure, measured in millimeters, 
is predominantly 100 or more, but less than 110.  A 20 
percent rating is assigned for diastolic pressure 
predominantly 110 or more but less than 120, with definite 
symptoms.  Where diastolic pressure is predominantly 120 or 
more but less than 130, with moderately severe symptoms, a 
rating of 40 percent is assigned.  A 60 percent evaluation is 
assigned where diastolic pressure is 130 or more with severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, regulations concerning the 
evaluation of disorders of the cardiovascular system were 
revised.  Under the revised regulations, Diagnostic Code 7101 
provides for a 10 percent rating for hypertension where 
diastolic pressure, measured in millimeters, is predominantly 
100 or more; or systolic pressure is predominantly 160 or 
more, or; the veteran has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control of hypertension.  A 20 percent rating is assigned 
for diastolic pressure which is predominantly 110 or more, 
or; systolic pressure is predominantly 200 or more.  A 40 
percent rating is assigned for diastolic pressure which is 
predominantly 120 or more.  A 60 percent rating is assigned 
where diastolic pressure is predominantly 130 or more.  A 
note after the diagnostic code provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension means that the diastolic blood pressure 
is predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters. 

When there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
disorders affected by a change in regulations which were 
pending on the date of such change, it will be necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the claimant.  The 
General Counsel of VA, in a precedent opinion, has held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

In this case, the facts do not show that either the former or 
the current regulations pertaining to the ratings of 
hypertension are more favorable to the veteran.  Rather, the 
facts show that the veteran's diastolic blood pressure has 
been predominantly below 100 since 1993, and that his 
systolic blood pressure has been predominantly below 170 
since that time.  During a VA examination in May 1993, the 
veteran's blood pressure was 166/76, 148/80, 162/86, 164/80 
(recumbent), and 172/80 (standing).  The veteran denied 
current use of medication for hypertension.  He complained of 
slight headaches, but denied dizziness, chest pain, shortness 
of breath, palpitation, arrhythmia, and pedal edema.  On 
examination, sinus rhythm, heart sounds, and heart size were 
normal.  Peripheral pulses were all palpable.  The veteran 
did not have varicose veins.  A chest X-ray and an 
electrocardiogram (EKG) were within normal limits.  The 
examiner reported a diagnosis of hypertension.

When examined on the following dates, the veteran's blood 
pressure was measured as follows:  December 3, 1993, 142/80; 
April 11, 1994, 140/90; April 20, 1994, 154/92 and 156/100; 
June 22, 1994, 140/100, 152/104, 132/96, and 140/100; July 
1994, 150/80; September 1994, 156/96, 154/94; 124/94, and 
146/96.

At the time of a VA examination in October 1994, it was noted 
that the veteran had been on medication for hypertension for 
five months.  His blood pressure was 130/80 while sitting, 
130/80 while recumbent, and 134/88 while standing.

The reports of each measurement of the veteran's blood 
pressure during subsequent treatment reflect that the highest 
systolic reading was 180 in October 1997.  The highest 
diastolic pressure that has been documented has been 100.  
Predominantly, the veteran's systolic blood pressure has 
measured below 170.  Also, predominantly, the veteran's 
diastolic blood pressure has been measured below 100. 

Furthermore, the veteran has not had symptoms associated with 
high blood pressure.  When the veteran was examined in April 
2002, his blood pressure was 130/80.  He denied symptoms of 
nose bleeding, headaches, and cardiac abnormalities.  The 
veteran appeared well nourished and in no apparent distress.  
His carriage, posture and gait were normal.  His heart size 
was normal.  He had normal sinus rhythm.  The examiner noted 
that an X-ray taken two years earlier did not show an 
enlarged heart.  The veteran's heart sounds were normal.  His 
lungs were clear to auscultation and percussion.  His 
extremities did not show edema.  The reported diagnosis was 
hypertension.

The veteran underwent VA outpatient treatment for follow-up 
of hypertension in October 2002.  At that time, his blood 
pressure in his right arm was 132/86 while seated, and 136/90 
while standing.  An examiner noted an impression of 
controlled blood pressure.  Subsequently dated measurements 
of the veteran's blood pressure have been somewhat higher, 
but none has been above 150 for systolic pressure or 100 for 
diastolic pressure.

Based on a thorough review of the entire record, the 
veteran's disability from hypertension is manifested by 
systolic blood pressure that is predominantly below 170, and 
diastolic blood pressure that is predominantly below 110, 
without definite symptoms of hypertension.  His hypertensive 
vascular disease requires treatment with medication.  Based 
on these findings, and for the foregoing reasons and bases, a 
preponderance  of the evidence is against a schedular rating 
in excess of 10 percent for hypertension have not been met 
under rating criteria in effect before, on or after 
January12, 1998.

II.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation.  38 C. F. R. §§  4.1, 4.2 
(2003).  The Board has also considered the provisions of 38 
C.F.R. §  4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
The Board finds that the veteran's disability picture from 
hypertension does not more closely approximate the criteria 
of the next higher schedular rating of 20 percent, as the 
measurement of the veteran's blood pressure have not been 
predominantly higher that the criteria for a rating of 10 
percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to 60 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The record does not show that during the period 
under consideration the veteran has required frequent periods 
of hospitalization for his hypertension, or that such 
disability markedly interferes with employment.  Nor is it 
otherwise shown that his disability picture is exceptional or 
unusual.  Therefore, the Board concludes that referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension service for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.

III.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

In this case, the initial AOJ decision concerning the rating 
of the veteran's service-connected hypertension, and the 
decision that awarded an increased rating of 10 percent were 
made prior to November 9, 2000, the date the VCAA was 
enacted.  The United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA.  VA is pursuing further judicial 
review on this matter.  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice, and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provided such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)(There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement concerning the 
veteran's claim for an increased rating for hypertension was 
harmless error.  While the notice provided to the appellant 
on September 6, 2001, was not given prior to the first AOJ 
adjudication of the veteran's claims, the notice was provided 
by the AOJ prior to transfer and certification of the 
appellant's case to the Board, and the content of the notice, 
in conjunction with the statement of the case and 
supplemental statements of the case, fully complied with the 
requirements of 38 C.F.R. § 5103(a) and 38 C.F.R. § 3.159(b).  
After notice was provided, the RO undertook additional 
development and the claims were readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim herein decided, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal of 
the rating for hypertension would not be prejudicial error to 
the claimant.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by the September 2001 letter.  In addition, the RO's rating 
decision, statement of the case, and supplemental statements 
of the case further informed the veteran of the evidence 
needed to substantiate his claim for an increased rating for 
hypertension.  In June 2003, the appellant was invited to 
submit additional evidence.  No additional evidence was 
submitted.

The appellant has been informed of the evidence needed to 
substantiate his claim for an increased rating for 
hypertension and of the duties that the RO would undertake to 
assist him in developing that claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that VA has 
complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claim 
decided in this decision, the RO has obtained all relevant 
records identified by the appellant or otherwise evident from 
the claims folder.  

Concerning his claim for an increased rating for 
hypertension, the appellant has not asserted that there are 
private treatment records that pertain to such claim that 
have not been obtained and considered.  The appellant has had 
several opportunities to identify sources of evidence, 
including the claim he filed, his Notice of Disagreement, his 
substantive appeal, and the statements filed by him and on 
his behalf by his representative.  The RO has obtained 
treatment records identified by the appellant.  The appellant 
has not provided information concerning additional evidence -
- such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related -- which has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim for 
an increased rating for hypertension and to assist the 
appellant in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2003), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  Concerning the appellant 
claim for an increased rating for hypertension, VA has not 
been unable to obtain any records identified by the appellant 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the veteran of inability to obtain 
evidence.


ORDER

An increased rating for hypertension is denied.


REMAND

The appeal of the veteran's claim for an increased rating for 
his service-connected disability from a seizure disorder is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on the veteran's part.

The veteran contends that his service-connected disability 
from post-operative residuals of craniotomy with seizure 
disorder has worsened and that he is entitled to a rating 
higher than 40 percent for such disability.

In treatment notes dated in August 2002, an examiner noted 
that the veteran had recently been admitted to a private 
hospital for the treatment of his seizure disorder and had 
been treated by a private neurologist for the same disorder.  
The hospital and the neurologist were specifically 
identified.  It does not appear that the RO has attempted to 
obtain the records of such treatment.  As such treatment 
records are apparently relevant to the veteran's claim for an 
increased rating for his service-connected seizure disorder, 
the RO must make an effort to obtain such records.  38 C.F.R. 
§ 3.159(c)(1) (2003).

Pursuant to this remand, the RO may be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify with specificity, including 
names and addresses, and dates of 
treatment, all medical care providers 
(VA, private or other) who have treated 
the veteran for his service-connected 
disability from seizure disorder since 
August 1993.  After securing the 
necessary releases, the RO should obtain 
such records that are not currently a 
part of the claims file and associate 
them with the claims file. 

2.  After securing the necessary 
releases, the RO should attempt to obtain 
treatment records pertaining to the 
veteran's hospitalization on or about 
August 2002 at the St. Barnabas Hospital 
in Livingston, New Jersey.  The RO should 
also attempt to obtain the records of the 
veteran's treatment by Dr. Yanchun Zhang, 
111 E. Northfield Rd., Livingston, New 
Jersey  07039.  Any records obtained 
should be associated with the claims 
file.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  The RO 
should also ensure that all development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) is fully 
complied with and satisfied.  

4.  Then the veteran should be afforded 
an appropriate VA examination to evaluate 
his disability from post-operative 
residuals of craniotomy with resection of 
a third ventricle colloid cyst with 
seizure disorder.  The claims folder must 
be made available to and be reviewed by 
the examiner.  Any indicated diagnostic 
studies should be performed.  The 
examiner's report should address the 
severity of the veteran's seizures 
("major" being tonic-clonic convulsion 
with unconsciousness and "minor" being 
brief interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking 
movements of the arms, trunk, or head, or 
sudden loss of postural control) and the 
frequency of the veteran's seizures.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
for the issue of entitlement to an 
increased rating for the veteran's 
service-connected seizure disorder 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case 
concerning such issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



